                                                                   FILED iN OPl:N COURT
                                                                   ON_jj_{t,j_~\ t:>~.(_
                                                                      Petar A. Moore, Jr., Clerk
                                                                      US Dlstr!ct Court            ·
                                                                      Eastern !Jistr!ct of NC

                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                  NO.   5·-2-\-CA<- 0-IBO( 1J
UNITED STATES OF AMERICA                           )
                                                   )
          V.                                       )          INDICTMENT
                                                   )
 GESSYCA EVENE JEASPAUTINE MISSIE                  )
                                                  )

       The Grand Jury charges that:

                                     COUNT ONE

       On or about August 13, 2018, in the Eastern District North Carolina, and

elsewhere, the defendant, GESSYCA EVENE JEASPAUTINE MISSIE, did

knowingly attempt to procure her naturalization as a United States citizen contrary

to law,. by making a false statement under oath regarding her naturalization

application, that is:

               a. On Part 12, Item 1 of defendant MISSIE's Application for
                  Naturalization (Form N-400), in response to the question "Have you
                  EVER claimed to be a U.S. citizen (in writing or any other way)?" she
                  answered "No" when in fact as she then knew, she had claimed to be
                  a United States citizen in a voter registration application on August
                  1, 2014.

               b. On Part 12, Item 2 of · defendant MISSIE's Application for
                  Naturalization (Form N-400), in response to the question "Have you
                  EVER registered to vote in any Federal, State, or local election in the
                  United States?" she answered "No" when in fact as she then knew,
                  she had registered to vote on August 1, 2014.

      All in violation of Title 18, United States Code, Section 1425(a).

                                            1



          Case 5:21-cr-00008-BO Document 1 Filed 01/06/21 Page 1 of 6
                                    COUNT TWO

      On or about August 13, 2018, in the Eastern District of North Carolina, and

elsewhere, the defendant, GESSYCA EVENE JEASPAUTINE MISSIE, did

knowingly make under oath, and did knowingly subscribe as true under penalty of

perjury under Title 28, United States Code, Section 17 46, a false statement with

respect to a material fact in an application required by the immigration laws and

regulations prescribed thereunder, _that is, defendant MISSIE stated falsely in an

Application for Nat,uralization (Form N-400) that she had never claimed to be a

United States citizen and she had never registered to vote in any Federal, State, and

local election in the United States, when in fact, as she then and there knew, she had

claimed to be a United States citizen and registered to vote in a Federal, State, and

local election on August 1, 2014.

      All in violation of Title 18, United States Code, Section 1546(a).

                                    COUNT THREE

      On or about August 13, 2018, in the Eastern District of North Carolina, and

elsewhere, the defendant, GESSYCA EVENE JEASPAUTINE MISSIE, did

knowingly make a false statement under oath in a case, proceeding, and matter

relating to, and under, and by virtue of any law of the United States relating to

naturalization, citizenship, and registry of aliens, that is, defendant MISSIE stated

falsely under oath in an Application for Naturalization (Form N-400) that she had

never claimed to be a United States citizen and she had never registered to vote in

                                          2




          Case 5:21-cr-00008-BO Document 1 Filed 01/06/21 Page 2 of 6
any Federal, State, and local election in the United States, when in fact, as she then

and there knew, she had claimed to be a United States citizen and registered to vote

in a Federal, State, and local election on August 1, 2014.

      All in violation of Title 18, United States Code, Section 1015(a).

                                   COUNT FOUR

       On or about November 19, 2018, in the Eastern District North Carolina, and

elsewhere, the defendant, GESSYCA EVENE JEASPAUTINE MISSIE, did

knowingly attempt to procure her naturalization as a United States citizen contrary

to law, by making a false statement under oath regarding her naturalization

application, that is:

              a. On Part 12, Item 1 of defendant MISSIE's Application for
                 Naturalization (Form N-400), in response to the question "Have you
                 EVER claimed to be a U.S. citizen (in writing or any other way)?" she
                 answered "No" when in fact as she then knew, she had claimed to be
                 a United States citizen in a voter registration application on August
                 1, 2014.

              b. On Part 12, Item 2 of defendant MISSIE's Application for
                 Naturalization (Form N-400), in response to the question "Have you
                 EVER registered to vote in any Federal, State, or local election in the
                 United States?" she answered "No" when in fact as she then knew,
                 she had registered to vote on August 1, 2014.

      All in violation of Title 18, United States Code, Section 1425(a).

                                    COUNT FIVE

       On or about November 19, 2018, in the Eastern District of North Carolina and

elsewhere, the defendant, GESSYCA EVENE JEASPAUTINE MISSIE, did
                                           3




          Case 5:21-cr-00008-BO Document 1 Filed 01/06/21 Page 3 of 6
knowingly make under oath, and did knowingly subscribe as true under penalty of

perjury under Title 28, United States Code, Section 1746, a false statement with

respect to a material fact in an application required by the immigration laws and

regulations prescribed thereunder, that is, defendant MISSIE stated falsely in an

Application for Naturalization (Form N-400) that she had never claimed to be a

United States citizen and she had never registered to vote in any Federal, State, and

local election in the United States, when in fact, as she then and there knew, she had

claimed to be a United States citizen and registered to vote in a Federal, State, and

local election on August 1, 2014.

      All in violation of Title 18, United States Code, Section 1546(a).

                                    COUNT SIX

      On or about November 19, 2018, in the Eastern District of North Carolina, and

elsewhere, the defendant, GESSYCA EVENE JEASPAUTINE MISSIE, did

knowingly make a false statement under oath in a case, proceeding, and matter

relating to, and under, and by virtue of any law of the United States relating to

naturalization, citizenship, and registry of aliens, that is, defendant MISSIE stated

falsely under oath in an Application for Naturalization (Form N-400) that she had

never claimed to be a United States citizen and she had never registered to vote in

any Federal, State, and local election in the United States, when in fact, as she then

and there knew, she had claimed to be a United States citizen and registered to vote

in a Federal, State, and local election on August 1, 2014.

                                          4



          Case 5:21-cr-00008-BO Document 1 Filed 01/06/21 Page 4 of 6
      All in violation of Title 18, United States Code, Section 1015(a).

                                  COUNT SEVEN

      On or about November 30, 2018, in the Eastern District North. Carolina, and

elsewhere, the defendant, GESSYCA EVENE JEASPAUTINE MISSIE, did            I
                                                                           I




knowingly procure her naturalization as a United States citizen contrary to law, by

making a false statement under oath regarding her naturalization application, that

1s:

            a. On Part 12, Item 1 of defendant MISSIE~s Application for
               Naturalization (Form N-400), in response to the question "Have you
               EVER claimed to be a U.S. citizen (in writing or any other way)?" she
               answered "No" when in fact as she then knew, she had claimed to be
               a United States citizen in a voter registration application on August
               1, 2014.


                    [remainder of page intentionally left blank]




                                          5



         Case 5:21-cr-00008-BO Document 1 Filed 01/06/21 Page 5 of 6
I   1   I   --,,




                                b. On Part 12, Item 2 of defendant MISSIE's Application for
                                   Naturalization (Form N-400), in response to the question "Have you
                                   EVER registered to vote in any Federal, State, or local election in the
                                   United States?" she answered "No" when in fact as she then knew,
                                   she had registered to vote on August 1, 2014.

                        All in violation of Title 18, United States Code, Section 1425(a).




                                                                        A TRUE BILL



                                                                        FOREPNRSON


                                                                              I - l - 2.02/
                                                                        DATE




                   ROBERT J. HIGDON, JR.
                   United States Attorney

                          .
                   ~~
                   BY: SEBASTIAN KIELMANOVICH
                   Assistant United States Attorney




                                                             6




                              Case 5:21-cr-00008-BO Document 1 Filed 01/06/21 Page 6 of 6
